Exhibit 10.1
 
EXECUTION COPY
 
AMENDMENT NO. 2
 
Dated as of May 23, 2007
 
to
 
CREDIT AGREEMENT
 
Dated as of January 20, 2005
 
THIS AMENDMENT NO. 2 (“Amendment”) is made as of May 23, 2007 (the “Effective
Date”) by and among Lexmark International, Inc., a Delaware corporation (the
“Borrower”), the financial institutions listed on the signature pages hereof and
JPMorgan Chase Bank, National Association, as Administrative Agent (the
“Administrative Agent”), under that certain Credit Agreement dated as of January
20, 2005 by and among the Borrower, the Lenders and the Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.
 
WHEREAS, the Borrower has requested that certain modifications be made to the
Credit Agreement;
 
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to the following
amendments to the Credit Agreement.
 
1.  Amendments to Credit Agreement. Effective as of the Effective Date but
subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement is hereby amended as follows:
 
(a)  Section 6.01(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
(d) Guarantees by the Borrower of Indebtedness or other obligations of any
Subsidiary and by any Subsidiary of Indebtedness or other obligations of the
Borrower or any other Subsidiary;


(b)  Section 6.04(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 

--------------------------------------------------------------------------------


(a) Permitted Acquisitions and Guarantees permitted under Section 6.01 and


2.  Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrower, the Required
Lenders and the Administrative Agent.
 
3.  Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
 
(a)  This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
(b)  As of the date hereof and giving effect to the terms of this Amendment, (i)
no Default shall have occurred and be continuing and (ii) the representations
and warranties of the Borrower set forth in the Credit Agreement, as amended
hereby, are true and correct as of the date hereof (other than the
representations and warranties contained in Sections 3.04(b), 3.06(a) and those
that expressly relate to an earlier specified date).
 
4.  Reference to and Effect on the Credit Agreement.
 
(a)  Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
 
(b)  Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
 
(c)  The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.
 
5.  Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
 
6.  Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
2

--------------------------------------------------------------------------------


7.  Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
 
[Signature Pages Follow]

 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 


LEXMARK INTERNATIONAL, INC.,
as the Borrower




By: /s/ Rick Pelini    
Name: Rick Pelini
Title: VP & Treasurer




By: /s/ Bruce J. Frost   
Name: Bruce J. Frost
Title: Assistant Treasurer




JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
individually as a Lender and as Administrative Agent




By: /s/ Sean M. Story   
Name: Sean M. Story
Title: Associate




BANK OF AMERICA, N.A. (successor by merger to Fleet National Bank),
individually as a Lender and as Co-Syndication Agent




By: /s/ Debra E. DelVecchio  
Name: Debra E. DelVecchio
Title: Managing Director



Signature Page to Amendment No. 2 to
Credit Agreement dated as of January 20, 2005
Lexmark International, Inc.

 

--------------------------------------------------------------------------------




CITIBANK, N.A.,
individually as a Lender and as Co-Syndication Agent




By: /s/ Brian Reed    
Name: Brian Reed
Title: Director
 
 
KEYBANK NATIONAL ASSOCIATION,
individually as a Lender and as Co-Documentation Agent




By: /s/ Jennifer A. O'Brien  
Name: Jennifer A. O'Brien
Title: Vice President




SUNTRUST BANK,
individually as a Lender and as Co-Documentation Agent




By: /s/ Susan M. Hall   
Name: Susan M. Hall
Title: Managing Director




THE BANK OF NEW YORK.,
individually as a Lender




By: /s/ R. R. Reedy   
Name: Ronald R. Reedy
Title: Managing Director




BANK OF NOVA SCOTIA,
individually as a Lender




By: /s/ Mark Sparrow   
Name: Mark Sparrow
Title: Director
 
 
Signature Page to Amendment No. 2 to
Credit Agreement dated as of January 20, 2005
Lexmark International, Inc.